979 So. 2d 1133 (2008)
Robens ALOUIDOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2815.
District Court of Appeal of Florida, Third District.
April 16, 2008.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellee.
Bill McCollum, Attorney General, and Lisa A. Davis, Assistant Attorney General, for appellant.
Before RAMIREZ and SALTER, JJ., and SCHWARTZ, Senior Judge.
*1134 PER CURIAM.
Affirmed. See Williams v. State, 744 So. 2d 1103, 1106-07 (Fla. 3d DCA 1999).